Orders, Family Court, Bronx County, entered January 3, 1975, adjudicating appellant guilty of acts which, committed by an adult, would constitute crimes, and February 20, 1975, placing him on probation for a period of two years, unanimously reversed, in the exercise of discretion and the interest of justice, without costs and without disbursements, and the case remanded for hearing anew. Appellant did not have a fair trial at the fact-finding hearing. The Judge not alone radiated impatience with the proceedings, but exhibited extreme bias against appellant by references to him in injudicious terms, and by indications that he had *537prejudged appellant’s guilt. Appellant is entitled to a new and fair fact-finding hearing. That hearing being basic to further proceedings, the second hearing, at which disposition was made, falls with it. Concur—Markewich, J. P., Birns, Silverman, Capozzoli and Lane, JJ.